Opinion by
Me. Justice McCollum,
The material questions to be considered on this appeal are *297whether the learned court below erred in holding (1) that under the codicil in the will of the testator his widow is entitled to the ten certificates of loan and the 107 shares of stock of the Tide Water Pipe Line Company, Limited, and in holding (2) that as to the portion of the residue of the estate to which the widow is entitled under the intestate laws, the trust represented by the Safe Deposit & Trust Company of Pittsburg is to that extent executed.
In reaching the conclusion arrived at the learned court below had recourse to the third and fourth paragraphs of the will. It seems that in the third paragraph the testator provided as follows : “ I direct my executor to transfer to the trustee hereinafter named, all my stock in the Tide Water Pipe Line Company to be held by said trustee until the decease of my wife, and not converted into cash until her decease, as I have faith in the investment being secure and profitable.” In the fourth paragraph of the will the testator disposes of the residue of his estate as follows: “ As to the rest and residue of my estate real, personal and mixed (not hereinbefore specifically mentioned and bequeathed or devised), I direct my executor to convert them into cash as soon as the same can be done without unnecessary loss, and the money arising therefrom paid to my trustee in trust that it will hold the Tide Water Pipe Line Company, Limited, until the death of my wife, and pay to her all dividends or divided profits accruing thereon, and as to the remainder of my estate all that comes into my trustee’s hands I direct that the same shall bo by it invested in first bond and mortgages and hold the same so invested for and during the natural life of my beloved wife Sarah and pay to her at least semi-annually the entire income arising therefrom. After the decease of my Said wife I direct my trustee to pay out the principal as follows; and upon the conditions and for the purposes mentioned only.” Then follows the disposition of all the residue, one half being for charitable uses, and therefore ill given.
The rights and privileges of the holders of certificates of loan of the Tide Water Pipe Line Company, Limited, may refer to said certificates of loan as stock without any infringement of their rights and privileges in said company, and if their holdings therein include certificates of stock as well as certificates of loan and constitute their investments in it, the designation of
/
/ *298them as stock is not unnatural or unreasonable. It seems to us that the testator’s direction to his executor, in the third paragraph of the will, to transfer to his trustee all his stock in the Tide Water Pipe Line Company, Limited, to be held by the trustee and not converted into cash until the death of his wife, is, when considered in connection with the provisions of the fourth paragraph of the will, expressive of his determination that his interests in said company should be retained during the lifetime of his wife. These interests were known to him to be valuable and to constitute a desirable investment. It is not at all probable that he intended to direct the conversion of the important interest represented by the certificates of loan into cash as soon after his decease as was practicable. As the certificates of loan were quite as safe as the certificates of stock, if not more so, it is a fair inference, under the circumstances, that the former was included with the latter in the investment referred to in the third paragraph of the will. We therefore conclude that the learned court below did not err in holding that the certificates of loan and the certificates of stock constituted the investment in which the testator had confidence and passed under his bequest in the codicil to his widow.
We are of the opinion also that no error was committed in holding that as to the widow’s portion of the residue of the estate under the intestate laws, the trust represented by the Safe Deposit & Trust Company is to that extent, executed.
Decree affirmed and appeal dismissed at the cost of the appellant.